                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 KATE FARMER,                                          :
                                                       :
                               Plaintiff,              :
                                                       :      CASE NO. 1:21-cv-0022
 vs.                                                   :
                                                       :
 CHATTANOOGA CITY COUNCIL and                          :
 CITY OF CHATTANOOGA                                   :
                                                       :
                               Defendants.             :


                                              ANSWER

        Come now the Defendants, Chattanooga City Council and the City of Chattanooga, by and

 through counsel, and respectfully Answers the Complaint of Plaintiff Kate Farmer as follows:

                                            FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim for which relief can be granted.

                                       SECOND DEFENSE

        With respect to Plaintiff’s specific allegations in the Complaint, Defendants respond as

 follows:

                                              PARTIES

        1.     Admitted that Plaintiff lives in Guernsey, Wyoming. Admitted that Plaintiff was

 appointed Treasurer of the City of Chattanooga but denied that is entitled to certain rights and

 benefits pursuant to the Chattanooga City Charter. Plaintiff’s appointment was rescinded by the

 City Council. To the extent she was ever employed by the City, she was an employee at will.

        2.     Admitted.

        3.     Admitted.



                                              Page 1 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 1 of 10 PageID #: 42
                                     JURISDICTION AND VENUE

        4.      Defendants deny violation of any state or federal law with respect to Plaintiff.

 Defendants admit this Court has jurisdiction over this matter.

        5.      Defendants admit venue is proper in this Court.

                                     FACTS AND BACKGROUND

        6.      Admitted.

        7.      Admitted.

        8.      Admitted.

        9.      It is admitted that Laura Land informed Plaintiff that the City would offer her a

 position as Treasurer. Exhibit A speaks for itself and Defendants deny all allegations inconsistent

 with the express terms thereof. Defendants deny the remaining allegations of paragraph 9 of the

 Complaint.

        10.     Exhibit A speaks for itself and Defendants deny all allegations inconsistent with

 the express terms thereof.

        11.     Admitted.

        12.     Admitted.

        13.     Admitted.

        14.     Defendants are without sufficient information to admit or deny the allegations of

 paragraph 14 of the Complaint.

        15.     Admitted.

        16.      Admitted that Plaintiff received and signed Exhibit B. Exhibit B speaks for itself

 and Defendants deny all allegations inconsistent with the express terms thereof.

        17.     Admitted that Plaintiff received and signed Exhibit C. Exhibit C speaks for itself



                                            Page 2 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 2 of 10 PageID #: 43
 and Defendants deny all allegations inconsistent with the express terms thereof.

        18.     Admitted.

        19.     Exhibit D speaks for itself and Defendants deny all allegations inconsistent with

 the express terms thereof.

        20.     Admitted.

        21.     Admitted.

        22.     Admitted.

        23.     Admitted.

        24.     Mr. Elliott’s report speaks for itself and Defendants deny all allegations

 inconsistent with the express terms thereof. It is admitted Mr. Elliott did not interview Mrs. Farmer

 directly during his investigation.

        25.     Admitted.

        26.     Admitted.

        27.     It is admitted Mrs. Farmer emailed Mayor Berke on May 14, 2014. It is denied this

 constitutes an appeal of termination under City policy.

        28.     Admitted.

        29.     Defendants are without information sufficient to admit or deny the allegations of

 paragraph 29 of the Complaint.

        30.     Defendants are without information sufficient to admit or deny the allegations of

 paragraph 30 of the Complaint.

                                  COUNT I- BREACH OF CONTRACT

        31.     Defendants incorporate by reference and restate their responses to paragraphs 1-30

 of the Complaint.



                                            Page 3 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 3 of 10 PageID #: 44
        32.     Admitted.    It is denied this offer of employment constituted a contract of

 employment for any specific term or that Plaintiff’s employment was anything other than “at will”.

        33.     Admitted that Plaintiff accepted an offer of employment. It is denied this offer of

 employment constituted a contract of employment for any specific term or that Plaintiff’s

 employment was anything other than “at will”.

        34.     Denied.

        35.     Denied.

        36.     The Charter Appointment Acknowledgement Form speaks for itself and

 Defendants deny any allegations inconsistent with the express terms thereof. It is denied this form

 has application to Plaintiff’s situation or creates any property rights in her employment or

 established certain due process rights for Plaintiff in her employment.

        37.     It is admitted the decision to rescind the appointment was made by the City Council

 and not Mayor Berke. All other allegations of paragraph 37 are denied.

        38.     Admitted that the City Council rescinded their confirmation of appointment. All

 other allegations of paragraph 38 are denied.

        39.     Denied.

              COUNT II- DETRIMENTAL RELIANCE AND PROMISSORY ESTOPPEL

        40.      Defendants incorporate by reference and restate their responses to paragraphs 1-

 39 of the Complaint.

        41.     It is admitted City made an offer of employment that was accepted by Plaintiff. All

 other allegations are legal conclusions which are denied.

        42.     Denied.

        43.     Denied.



                                            Page 4 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 4 of 10 PageID #: 45
         44.     Denied.

         45.     Denied.

                                  COUNT III- UNJUST ENRICHMENT

         46.     Defendants incorporate by reference and restate their responses to paragraphs 1-

 45 of the Complaint.

         47.     Denied.

         48.     Denied.

         49.     Denied.

         50.     Denied.

               COUNT IV- DECLARATORY RELIEF- VIOLATION OF CITY CHARTER

         51.     Defendants incorporate by reference and restate their responses to paragraphs 1-50

 of the Complaint.

         52.     Section 8.33 of the Charter speaks for itself and Defendants deny any allegations

 inconsistent with the express terms thereof. Defendants deny Section 8.33 of the Charter applies

 to this situation or that it has been breached with respect to Plaintiff.

         53.     Admitted.

         54.     Denied.

         55.     Denied.

               COUNT V- DECLARATORY RELIEF- VIOLATION OF CITY CODE AND
                                   CITY CHARTER

         56.     Defendants incorporate by reference and restate their responses to paragraphs 1-55

 of the Complaint.

         57.     Chapter V, Section 3.79 of the City Charter speaks for itself and Defendants deny

 any allegations inconsistent with the express terms thereof. Defendants deny Chapter V, Section

                                              Page 5 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 5 of 10 PageID #: 46
 3.79 of the City Charter applies to this situation or that it has been breached with respect to

 Plaintiff.

         58.    It is denied that Plaintiff was not afforded the opportunity to be heard prior to the

 decision to rescind the conformation of her employment. It is admitted that Plaintiff was a

 probationary employee under City policy with no property rights in her employment. Plaintiff was

 an at will employee with no right to any specific period or term of employment or any hearing or

 other due process rights in her employment.

         59.    Denied.

       COUNT VI- DECLARATORY RELIEF- VIOLATION OF DUE PROCESS RIGHTS

         60.    Defendants incorporate by reference and restate their responses to paragraphs 1-59

 of the Complaint.

         61.    Admitted that Plaintiff emailed Mayor Berke two days after the rescission of her

 appointment. All other allegations of paragraph 61 are denied.

         62.    Mayor Berke’s written response speaks for itself and Defendants deny all

 allegations inconsistent with the express terms thereof.

         63.    Denied. Plaintiff had no appeal rights as a probationary employee.

         64.    Denied.

         65.    Admitted that Plaintiff filed a Notice of Appeal with the clerk of the City Council

 on June 26, 2020.

         66.    Correspondence from the City Attorney speaks for itself and Defendants deny any

 allegations inconsistent with the express terms thereof.

         67.    This paragraph contains legal conclusions which do not require a response from

 Defendants. To the extent factual content is asserted, Defendants deny those allegations.



                                            Page 6 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 6 of 10 PageID #: 47
        68.     This paragraph contains legal conclusions which do not require a response from

 Defendants. To the extent factual content is asserted, Defendants deny those allegations.

        69.     This paragraph contains legal conclusions which do not require a response from

 Defendants. To the extent factual content is asserted, Defendants deny those allegations.

        70.     Denied.

                                COUNT VIII- EQUITABLE ESTOPPEL

        71.     Defendants incorporate by reference and restate their responses to paragraphs 1-70

 of the Complaint.

        72.     Denied.

        73.     Denied.

        74.     Denied.

        75.     Denied.

        76.     Denied.

        77.     Defendants deny all allegations of the Complaint not specifically admitted.

        78.     Defendants reserve the right to amend this Answer as discover warrants.

                                        THIRD DEFENSE

        Plaintiff was an at will employee with no property rights in her employment, including

 without limitation, any rights to employment for a specific term; any rights for notice prior to

 termination; any rights to be heard regarding her termination; any rights of appeal her termination;

 or any due process rights in her employment or related to her termination.

                                       FOURTH DEFENSE

        Pursuant to Section J of the City of Chattanooga Employee Information Guide,

 Immediately upon employment, all civilian employees enter a six (6) months probationary period.



                                            Page 7 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 7 of 10 PageID #: 48
 Pursuant to this policy which applied to Plaintiff as a civilian employee, she, as a new hire

 probationary employee was not entitled to any due process hearings with respect to her discharge.

 The EIG expressly provides that such six month new employee probationary status applies to all

 civilian employees and city officers, whether hired or appointed.

                                           FIFTH DEFENSE

         In the alternative, in the event Plaintiff had any right of appeal under any City policy, she

 did not timely exercise that right and therefore forfeited any such appeal right.

                                           SIXTH DEFENSE

         Plaintiff had no contract of employment with any Defendants. Plaintiff has no right to

 recover attorney’s fees or any alleged moving or other expenses.

                                        SEVENTH DEFENSE

         Plaintiff did not reasonably rely on any representation of Defendants to her detriment.

 Defendants were not unjustly enriched as a result of their interactions with Plaintiff, but in fact

 suffered loss as a result of the situation.

                                         EIGHTH DEFENSE

         The City Council is not a separate legal entity from the City of Chattanooga and is not a

 proper party to this lawsuit.

         WHEREFORE, the Defendants pray that the above-entitled action be dismissed with

 prejudice with costs taxed to Plaintiff and that the Court grant them such other relief as appropriate.




                                               Page 8 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 8 of 10 PageID #: 49
                                       Respectfully submitted,

                                       OFFICE OF THE CITY ATTORNEY
                                       CITY OF CHATTANOOGA, TENNESSEE



                                       By:   s/      Joseph A. Kelly
                                         JOSEPH A. KELLY – BPR #14921
                                         MELINDA J. FOSTER – BPR #28769
                                         Assistant City Attorneys
                                         PHILLIP A. NOBLETT – BPR # 10074
                                         City Attorney
                                         100 E. 11th Street, Suite 200
                                         Chattanooga, Tennessee 37402
                                         (423) 643-8250 (Telephone

                                          (423) 643-8255 (Facsimile)


                              GEARHISER, PETERS, ELLIOTT & CANNON, PLLC



                              By:      s/      Sam D. Elliott
                                    SAM D. ELLIOTT – BPR #09431
                                    320 McCallie Avenue
                                    Chattanooga, TN 37402
                                    (423) 756-5171

                                    Attorneys for Defendants Chattanooga City Council and
                                    City of Chattanooga




                                     Page 9 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 9 of 10 PageID #: 50
                                   CERTIFICATE OF SERVICE

          This is to certify that the undersigned has this day served a true and correct copy of the
  foregoing pleading by depositing same in the United States mail, postage prepaid, and addressed
  to the following:

  Janie Parks Varnell
  DAVIS & HOSS, P.C.
  850 Fort Wood Street
  Chattanooga, Tennessee 37403

         This 26th day of February, 2021.


                                                   s/ Phillip A. Noblett
                                               PHILLIP A. NOBLETT

  City of Chattanooga, Tennessee
  Office of the City Attorney
  100 E. 11th Street, Suite 200
  Chattanooga, Tennessee 37402
  (423) 643-8250
  (423) 643-8255 - Fax
  pnoblett@chattanooga.gov




                                            Page 10 of 10

Case 1:21-cv-00022-CEA-SKL Document 10 Filed 02/26/21 Page 10 of 10 PageID #: 51
